Citation Nr: 1434762	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 50 percent, and in excess of 70 percent from July 5, 2012, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 5, 2012, the Veteran's PTSD is manifested by symptoms such as flattened affect; impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2.  For the period from July 5, 2012, the Veteran's PTSD is manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; and difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.
CONCLUSIONS OF LAW

1.  For the period prior to July 5, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from July 5, 2012, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2010 rating decision which addressed PTSD, a June 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in February 2011 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records and VA treatment records have been obtained and associated with the record.  Multiple VA examinations were afforded.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Veteran has note alleged that his PTSD has worsened since his most recent VA examination in July 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





III.  Increased Rating for PTSD

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned an initial 50 percent disability rating from June 17, 2009, and a 70 percent disability rating from July 5, 2012, under Diagnostic Code 9411.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

      Factual Background

At the Veteran's February 2010 VA examination, the Veteran reported that his symptoms were sporadic, feeling bad about sixty percent of the time.  The Veteran felt "lost," like he didn't fit in.  He had interrupted sleep but had begun using a CPAP machine which helped sleep,  He reported nightmares 2 to 3 times per week and daily intrusive thoughts.  He was anxious about sixty percent of the time; short tempered, intolerant of crowds, hypervigilant, and easily startled.  He had no suicide attempts or panic attacks and no drug or alcohol problems.  

The examiner found the Veteran to be alert, cooperative, pleasant, polite, and open to conversation.  There were no loosened associations, flight of ideas, bizarre motor movements or tics.  Mood was tearful, with appropriate affect.  There was no homicidal or suicidal ideation or intent; impairment of thought processes or communication; delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was oriented in all three spheres; remote and recent memory was adequate; insight, judgment, and intellectual capacity appeared adequate.  The Veteran re-experienced traumas in the form of sleep disturbance, nightmares, and intrusive thoughts.  He avoided things that may stimulate memories.  He was less interested in social activities, felt distant from others, was irritable, anxious and easily startled.  The Veteran's symptoms were noted to interfere with social activities and cause distress.

At the February 2010 examination, a GAF score of 55 was recorded.  As previously noted, this score is indicative, but not determinative, of moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).

Private medical records report symptoms consistent with the prior VA examination.  A June 2009 examination documented sleep impairment, short temper, withdrawal, anxiety, difficulty thinking about experiences in Vietnam, restlessness, suicidal ideation with no intent or attempts, hopelessness, avoidance of any stimuli of past events, no history of substance abuse, and limited socialization.  The Veteran had a depressed and anxious affect, slight psychomotor retardation, logical and goal oriented thought process, complete orientation, intact remote and recent memories, good insight, normal attention and concentration.  A GAF score of 40 was recorded, indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

An October 2009 examination reported improved sleep with medication, continued nightmares and flashbacks, and dull mood.  A January 2010 report showed continued sleep impairment, restlessness, flashbacks, and dull mood.
A May 2010 report shows better sleep of approximately 6 hours per night, continued flashbacks and nightmares, flattened affect, and restlessness.  At an August 2010 examination, the Veteran reported sleep impairment, okay mood, less frequent flashbacks and nightmares, dislike for war movies, and constricted affect.  At a November 2010 appointment the Veteran reported improved concentration, nightmares, flashbacks, decreased sex drive, anxiety, and constricted affect.  

The Veteran was most recently afforded a VA examination in July 2012.  The Veteran reported increasing depression resulting in increased sleep impairment, decreased appetite with weight gain, poor energy, decreased concentration, increased anhedonia, and occasional passive suicidal thoughts.  Symptoms worsened over the past couple years as the Veteran became physically unable to perform some normal activities.  

The Veteran denied a history of psychotherapy, psychiatric hospitalizations, emergency room visits, violent behavior, or panic attacks.  The Veteran reported occasional suicidal thoughts, but denied any suicide attempts.  The Veteran denied legal problems, or any current or previous issues with drugs or alcohol.  He reported sleeping a lot, but difficulty staying asleep and generally feeling not rested.  He reported becoming more withdrawn and no longer enjoying dancing, socializing, eating out, visiting family, or doing yard work.  He also reported an increase in irritability.

The Veteran arrived on time; was appropriately dressed and groomed; was pleasant; showed no signs of psychomotor agitation or retardation; mood was depressed; affect was restricted; speech was normal; thoughts appeared organized and local; there was no evidence of psychosis and he denied suicidal and homicidal ideation; no suspiciousness; concentration was normal; panic attacks were absent; and the Veteran was able to understand simple and complex commands and did not appear to be a danger to himself or others.

The Veteran had recurrent and distressing recollections and dreams of the event; persistently avoided thoughts, feelings, conversations, activities, places, or people that may arouse recollections of the trauma; had markedly diminished interest or participation in activities; feelings of detachment; chronic sleep impairment; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startled response; depressed mood; anxiety; disturbances of mood and motivation; difficulty in adapting to stressful circumstances; and suicidal ideation.  

The examiner elaborated that he is able to complete his basic daily activities unless encumbered by back pain.  The Veteran has a good relationship with his children, grandchildren, and great grandchildren.  The Veteran's only social outlet was going to church once a week.

At the July 2012 examination a GAF score of 55 was recorded.  Again, this is indicative of, but not determinative, of moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  In line with this GAF score, the examiner concluded that the Veteran's PTSD symptoms led to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to July 5, 2012.  In other words, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

For the period from July 5, 2012, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  

The Board has considered the VA treatment records, including all VA examination reports, the Veteran's private examination, and lay statements by both the Veteran and his acquaintances regarding the impact of his PTSD on his occupational and social impairment. 

      For the Period Prior to July 5, 2012

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares, daily intrusive recollections, anxiety, fatigue, hypervigilance, intolerance of crowds, irritability, disturbances of motivation and mood, hopelessness, fleeting suicidal ideation at times, avoidance of stimuli, interference with social activities, and few friends.  The Board notes that the June 2009 private examination documented suicidal ideation with no intent or attempts, hopelessness, and slight psychomotor retardation.

There have been no suicide attempts, intermittently illogical, obscure or irrelevant speech, spatial disorientation, the neglect of personal hygiene, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions and has few friends, the evidence of record shows that he has a close relationship with family members, specifically his wife, children, grandchildren, and great-grandchildren.  In addition, the Veteran does attend church on a weekly basis.  The criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, as evidenced by his few friends, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability.  However, there is no indication that the Veteran's irritability has resulted in violence.  There are no documented or reported physical or verbal altercations.  There is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of hopelessness, anxiety, a loss of interest in daily activities, and a variety of other symptoms associated with disturbances of mood and motivation or flattened affect.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

Throughout this period, the Veteran has only reported suicidal ideation at his June 2009 private examination, although with no plan or intent.  He specifically denied suicidal ideation at his February 2010 VA examination, and it was not mentioned in the other private treatment records during this period.  The Board does not take this manifestation of the Veteran's PTSD lightly, and indeed recognizes the severity of any suicidal thoughts.  However, the Board finds that again the severity, frequency, and duration of the Veteran's suicidal ideation does not amount to a deficiency consistent with a 70 percent evaluation.

At his February 2010 VA examination, it was reported that the Veteran retired 5 years prior, approximately 2005.  The Board acknowledges that the Veteran's PTSD has no doubt caused some occupational impairment, but the record does not indicate that it forced the Veteran to retire or has reached the level of deficiency consistent with a 70 percent evaluation during this period.  

The Board notes the two GAF scores taken during this period.  The February 2010 VA examination resulted in a GAF score of 55.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  The June 2009 private examination resulted in a significantly lower GAF score of 40. Again, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the June 2009 private examination's GAF score of 40 is consistent with more serious symptoms, the Board finds that given that the February 2010  GAF score, and more importantly the documentation of symptoms of the Veteran's PTSD during this time period, the preponderance of the evidence supports a finding that the Veteran's symptoms are more in line with those of a 50 percent evaluation..

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, and fleeting suicidal ideation, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the presence or absence of specific symptoms corresponding to a particular rating is not necessarily dispositive.  More important is the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the period prior to July 5, 2012.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran. The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a). 

Period from July 5, 2012

In accordance with the symptoms displayed by the Veteran at his July 5, 2012 VA examination, the RO concluded that the severity, frequency, and duration of the Veteran's symptoms worsened to the point that his social and occupational impairment is consistent with a 70 degree evaluation.  The Board finds that an evaluation of 100 percent is not warranted.

During this period, the Veteran reported recurrent and distressing recollections and dreams of the event; persistently avoided stimuli; had diminished interest in activities; feelings of detachment; hypervigilance; exaggerated startle response; depressed mood; anxiety; disturbances of mood and motivation; difficulty in adapting to stressful circumstances; increasing depression resulting in increased sleep impairment; decreased appetite with weight gain; poor energy; decreased concentration; increased anhedonia; increased irritability; and occasional passive suicidal thoughts.  

The Veteran denied psychotherapy, psychiatric hospitalizations, emergency room visits, violent behavior,  panic attacks, legal problems, or any current or previous issues with drugs or alcohol.  

The Veteran continued to have a good relationship with his children, grandchildren, and great grandchildren.  There was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss.

At the July 2012 examination a GAF score of 55 was recorded.  This is consistent of moderate symptoms, not in line with the total occupational and social impairment.  As mentioned, the examiner ultimately concluded that the Veteran's PTSD symptoms led to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This evaluation is actually consistent with the criteria for a 30 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 100 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent, and an increased rating in excess of 70 percent from July 5, 2012, for service-connected posttraumatic stress disorder (PTSD) is denied.


REMAND

The Veteran's service-connected disabilities are posttraumatic stress disorder, rated 70 percent; degenerative disc disease lumbar spine, rated 20 percent; chronic left shoulder subluxation with impingement syndrome and traumatic arthritis, rated 20 percent; diabetes mellitus, type II, rated 20 percent; radiculopathy left lower extremity associated with DDD lumbar spine, rated 20 percent; radiculopathy right lower extremity associated with DDD lumbar spine, rated 20 percent; sarcoidosis, asymptomatic, rated 0 percent; and nephropathy associated with diabetes mellitus, type II, rated 0 percent.  The combined disability rating is 90 percent.  The bilateral factor is applicable to the Veteran's bilateral upper extremity disabilities. Therefore, the schedular criteria for TDIU are met. 38 C.F.R. § 4.16(a) .

The Veteran contends that he is unemployable due to his service connected disabilities. A medical opinion on the impact of the combined effect of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment is needed to decide the issue of a total compensation rating based on individual unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

A July 2012 VA examiner provided multiple opinions on the impact of the Veteran's service-connected disabilities on his employability.  The examiner concluded that the Veteran's diabetes mellitus did not impact the Veteran's ability to work.  He concluded that the Veteran's sarcoidosis does impact his ability to work, as he would be "unable to perform physically challenging activities of employment," but would have no problems with sedentary activities of employment.  It was opined that the Veteran's shoulder condition  would have an impact on his ability to work.  An opinion regarding the Veteran's back condition, including the associated radiculopathy, would impact his ability to work, specifically the ability to work as a carpenter.  However, the examiner concluded it would not impact his ability to perform sedentary employment.  The examiner stated that the Veteran's diabetic nephropathy would not impact his ability to work.  

A separate July 2012 VA examiner evaluated the severity of the Veteran's PTSD. The examiner opined that the Veteran's PTSD would lead to occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board finds that these separate VA opinions regarding the impact of each service-connected disability separately, on the Veteran's employability, are not adequate to determine his entitlement to TDIU, and that an examination to evaluate the combined impact of his service-connected disabilities on his employability is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.  The opinion regarding his employability should address the combined effect of all service-connected disabilities on his.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the combined effect of the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veterans lay statements, and any other relevant medical records.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


